Title: From Abigail Smith Adams to John Adams, 10 May 1815
From: Adams, Abigail Smith
To: Adams, John


				
					My Dear John
					Quincy May 10th 1815
				
				pray how did you succeed with your new commission? I heard you was made Commander-in chief of the Regiment of Poultry, on Board ship—with full powers to deal out their Rations, at your pleasure, and I learnt from a Letter of mr Ticknors two days after you sail’d, that you were well, and studied to his satisfaction.While I am writing this I flatter myself that you have made half your voyage, and now I have learnt where your parents were upon the 23 of March, much of my anxiety is removed. for before this reaches You—I trust you will be folded in their parental Arms—happy to have once more joined you.You must not forget your promise of writing to me. you know you young...what shall I call you, how loth, you always were to take your pen. your Father & Mother, will instruct you to overcome this reluctance, and once begin, you will find pleasure in it—Shall your aged Grand Mother of three Score and ten, with Eyes dim, and fingers stiff, be always writing, to one and an other, and you blest with youth bright Eyes, and nimble fingers, so loth to take a pen?Surely You do not forget what you felt when You left her, who loves You too well, not to wish to learn from under Your own hand, how happy You are, and how pleased with Your Brother Charles, to whom give my Love and a kiss for writing so handsome a hand—and tell—him I intend writing him a Letter soon—I am his and your affectionate Grandmother
				
					A Adams
				
				
			